Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is May 7, 2019. This application is a 371 of PCT/CN2019/085808 (05/07/2019). This Office Action is in response to the amendment filed March 18, 2021.
The previously outstanding rejection of Claims 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, 19 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been overcome by cancellation of claims 3, 4, and 17 and amendment of claims 7, 8, 9, 18, 19 in the amendment filed March 18, 2021; and by Examiner’s Amendment of Claim 15 as noted below. This action is an ALLOWANCE.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Scott Tulino (Reg. No. 48317) on March 23, 2021. The application has been amended as follows: 

preparing a display panel body of the display panel, wherein the display panel is an Organic Light-Emitting Diode (OLED) display panel;
forming the encapsulation layer on the display panel body, such that the encapsulation layer has the gradually increasing thickness in the direction from the central position of the display panel to the edge position of the display panel; and 
prior to forming the encapsulation layer, forming [a] the pixel-defining layer that has [a] the gradually increasing thickness in the direction from the central position of the display panel to the edge position of the display panel, wherein the pixel-defining layer is applied to define one or more pixel units.


Response to Arguments
Applicant’s arguments, see “REMARKS”, page 6 of 8, section “Rejections under 35 USC 102”, filed March 18, 2021, with respect to currently-amended claims 1, 2, 5 – 1618 – 19, 21 have been fully considered and are persuasive.  As such, the rejections of the prior office action, mailed January 6, 2021, have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5 – 16, 18, 19, 21 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813